Exhibit 10.10

 

 

Unsecured Promissory Note

 

Borrower:     Integral Technologies Inc.

                      2605 Eastside Park Road Ste. 1

                      Evansville, IN 47715

 

   (“Borrower”)

 

 

 

Lender:      SBI INVESTMENTS LLC, 2014-1

 

(“Lender”)

 

 

I.

Promise to Pay

     

Borrower agrees to pay Lender the total amount of $30,000 with a one-time
interest payment of $500.000, together $30,500.

 

Payment will be delivered to Lender via bank wire.

 

 

II.

Repayment

      The amount owed under this Promissory Note will be repaid in one payment
of $30,500 made on or before May 19, 2017.

 

 

III.

Additional Costs

      In case of default in the payment of any principal or interest of this
Promissory Note, Borrower will pay to Lender such further amount as will be
sufficient to cover the cost and expenses of collection, including, without
limitation, reasonable attorney's fees, expenses, and disbursements. These costs
will be added to the outstanding principal and will become immediately due.

 

 

--------------------------------------------------------------------------------

 

 

IV.

Transfer of the Promissory Note

      Borrower hereby waives any notice of the transfer of this Note by Lender
or by any subsequent holder of this Note, agrees to remain bound by the terms of
this Note subsequent to any transfer, and agrees that the terms of this Note may
be fully enforced by any subsequent holder of this Note.

 

 

V.

Amendment; Modification; Waiver

      No amendment, modification or waiver of any provision of this Promissory
Note or consent to departure therefrom shall be effective unless by written
agreement signed by both Borrower and Lender.

 

 

VI.

Successors

      The terms and conditions of this Promissory Note shall inure to the
benefit of and be binding jointly and severally upon the successors, assigns,
heirs, survivors and personal representatives of Borrower and shall inure to the
benefit of any holder, its legal representatives, successors and assigns.

 

 

VII.

Breach of Promissory Note

      No breach of any provision of this Promissory Note shall be deemed waived
unless it is waived in writing. No course of dealing and no delay on the part of
Lender in exercising any right will operate as a waiver thereof or otherwise
prejudice Lender's rights, powers, or remedies. No right, power, or remedy
conferred by this Promissory Note upon Lender will be exclusive of any other
rights, power, or remedy referred to in this Note, or now or hereafter available
at law, in equity, by statute, or otherwise.

 

 

VIII.

Governing Law

      The validity, construction and performance of this Promissory Note will be
governed by the laws of New York, excluding that body of law pertaining to
conflicts of law. Borrower hereby waives presentment, notice of non-payment,
notice of dishonor, protest, demand and diligence.

 

 

--------------------------------------------------------------------------------

 

 

The parties hereby indicate by their signatures below that they have read and
agree with the terms and conditions of this agreement in its entirety.

 

 

 

Borrower Signature:            

Doug Bathauer

CEO

Integral Technologies

 

 

 

 

 

Lender Signature:            

SBI Investments LLC, 2014-1

        Date: 5/17/2017    

 